 
 
II 
110th CONGRESS 1st Session 
S. 2425 
IN THE SENATE OF THE UNITED STATES 
 
December 6, 2007 
Mrs. Hutchison (for herself, Mr. Schumer, Mr. Domenici, Mr. Bingaman, Mr. Kyl, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation 
 
A BILL 
To require the Secretary of Transportation and the Secretary of Commerce to submit reports to Congress on the commercial and passenger vehicle traffic at certain points of entry, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Border Wait Times Study Act. 
2.PurposesThe purposes of this Act are to analyze— 
(1)the traffic patterns of commercial and passenger vehicles at international land ports of entry along the northern and southern borders of the United States; 
(2)the volume and wait times of commercial and passenger vehicles entering and exiting the United States at such land ports of entry since 2000; 
(3)how staffing levels have affected wait times at such land ports of entry since 2000; and 
(4)the impact of the activities described in paragraphs (1), (2), and (3) on the economic impact on commerce in international border communities, border States, and the United States. 
3.Study of traffic patterns at land ports of entry 
(a)Study requiredThe Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall conduct a study of the traffic patterns of commercial and passenger vehicles entering and exiting the United States at international land ports of entry along the northern and southern borders. 
(b)Matters coveredThe study required under subsection (a) shall include an analysis of— 
(1)traffic volume and wait times of commercial and passenger vehicles at international land ports of entry along the northern and southern borders of the United States since 2000; and 
(2)how staffing levels at such ports of entry for the United States along these borders have affected wait times since 2000. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation shall submit a report to Congress that describes the findings of the study required under subsection (a). 
4.Study on the economic impact of traffic at land ports of entry 
(a)Study requiredThe Secretary of Commerce, in consultation with the Secretary of Homeland Security, shall conduct a study regarding of the negative economic impact, if any, on the United States of wait times at the international land ports of entry referred to in section 3. 
(b)Matters coveredThe study required under subsection (a) shall include an analysis of such economic impact— 
(1)with respect to the volume of commercial and passenger vehicles since 2000; and 
(2)on the United States, including on border States and communities. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall submit a report to Congress that describes the findings of the study required under subsection (a). 
 
